Citation Nr: 0101411	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased (compensable) rating for myositis 
of the bilateral calf muscles.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The veteran is assigned a noncompensable evaluation for 
myositis of the calf muscles, bilateral, under Diagnostic 
Code 5023 of VA's Schedule for Rating Disabilities.  That 
Code provides that disability attributable to myositis 
ossificans will be rated as limitation of motion of affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5023 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbation.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5023 and 5003 require evidence of limitation 
of motion of the joint or joints involved in order for a 
compensable evaluation to be assigned.  Although the June 
1999 VA examination found no evidence of active myositis, 
clinical evaluation did not include any range of motion 
studies of the knees or ankles.  This fact was noted by the 
veteran's representative at the November 1999 video 
conference hearing.  See November 1999 hearing transcript, 
pg. 3. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to problems such as pain on use or 
during flare-ups.

The Board further notes that during the November 1999 video 
conference hearing the veteran indicated that he had an 
appointment to see a VA physician for his calves in January 
2000.  See November 1999 hearing transcript, pg. 5.  All 
current treatment records should be associated with the 
claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his calves in 
the last two years.  The veteran should 
be specifically asked whether he was seen 
by VA for his calves in January 2000.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
disability.  All indicated tests and 
studies should be performed and all 
objective findings should be reported, 
including complete range of motion 
measurements for both knees and ankles.  
The examiner should comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain with use of the veteran's 
calves.  A complete rationale for any 
opinion expressed must be provided.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required clinical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  Thereafter, the RO should readjudicate 
the issue on appeal.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




